

114 S2025 IS: National Oceans and Coastal Security Act
U.S. Senate
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2025IN THE SENATE OF THE UNITED STATESSeptember 10, 2015Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo promote the protection and conservation of
			 United States ocean, coastal, and Great Lakes ecosystems, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the National Oceans and Coastal Security Act.
 2.DefinitionsIn this Act: (1)Coastal shoreline countyThe term coastal shoreline county has the meaning given the term by the Administrator of the Federal Emergency Management Agency for purposes of administering the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
 (2)Coastal StateThe term coastal State has the meaning given the term coastal state in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453).
 (3)CorpusThe term corpus, with respect to the Fund, means an amount equal to the Federal payments to the Fund, amounts contributed to the Fund from non-Federal sources, and appreciation from capital gains and reinvestment of income.
 (4)FoundationThe term Foundation means the National Fish and Wildlife Foundation established by section 2(a) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701(a)).
 (5)FundThe term Fund means the National Oceans and Coastal Security Fund established under section 4(a). (6)IncomeThe term income, with respect to the Fund, means an amount equal to the dividends and interest accruing from investments of the corpus of the Fund.
 (7)Indian tribeThe term Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (8)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Commerce.
 (9)Tidal shorelineThe term tidal shoreline has the meaning given that term pursuant to section 923.110(c)(2)(i) of title 15, Code of Federal Regulations, or a similar successor regulation.
			3.Purposes and agreements
 (a)PurposesThe purposes of this Act are to protect, conserve, and restore the oceans, coasts, and Great Lakes of the United States, ensuring present and future generations will benefit from the full range of ecological, economic, social, and recreational opportunities and services these resources are capable of providing.
 (b)AgreementsThe Secretary and the Foundation may enter into such agreements as may be necessary to carry out the purposes of this Act.
			4.National Oceans and Coastal Security Fund
 (a)EstablishmentThe Secretary and the Foundation are authorized to establish the National Oceans and Coastal Security Fund as a tax exempt fund to further the purposes of this Act.
			(b)Deposits
 (1)In generalThere shall be deposited into the Fund, which shall constitute the Fund’s assets amounts as follows:
 (A)Amounts appropriated or otherwise made available to carry out this Act. (B)Amounts earned through investment under subsection (c).
					(2)Prohibitions on donations from foreign governments
 No amounts donated by a foreign government, as defined in section 7342 of title 5, United States Code, may be deposited into the Fund.
 (c)InvestmentsThe Foundation shall invest the Fund corpus and income for the benefit of the Fund. (d)RequirementsAny amounts received by the Foundation pursuant to this Act shall be subject to the provisions of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701 et seq.), except the provisions of—
 (1)section 4(e)(1)(B) of that Act (16 U.S.C. 3703(e)(1)(B)); and (2)section 10(a) of that Act (16 U.S.C. 3709(a)).
				(e)Withdrawals and expenditures
 (1)Allocation of fundsEach fiscal year, the Foundation shall, in consultation with the Secretary, allocate an amount equal to not less than 3 percent and not more than 7 percent of the corpus of the Fund and the income generated from the Fund from the current fiscal year.
 (2)ExpenditureExcept as provided in paragraph (3), of the amounts allocated under paragraph (1) for each fiscal year—
 (A)at least 59 percent shall be used by the Foundation to award grants to coastal States under section 6(b);
 (B)at least 39 percent shall be allocated by the Foundation to award grants under section 6(c); and (C)no more than 2 percent may be used by the Secretary and the Foundation for administrative expenses to carry out this Act, which amount shall be divided between the Secretary and the Foundation pursuant to an agreement reached and documented by both the Secretary and the Foundation.
					(3)Program adjustments
 (A)In generalIn any fiscal year in which the amount described in subparagraph (B) is less than $100,000,000, the Foundation, in consultation with the Secretary, may elect not to use any of the amounts allocated under paragraph (1) for that fiscal year to award grants under subsection (b) or (c) of section 6.
 (B)Determination amountThe amount described in this subparagraph for a fiscal year is the amount that is equal to the sum of—
 (i)the amount that is 5 percent of the corpus of the Fund; and (ii)the aggregate amount of income the Foundation expects to be generated from the Fund in that fiscal year.
 (f)Recovery of paymentsAfter notice and an opportunity for a hearing, the Secretary is authorized to recover any Federal payments under this section if the Foundation—
 (1)makes a withdrawal or expenditure of the corpus of the Fund or the income of the Fund that is not consistent with the requirements of section 5; or
 (2)fails to comply with a procedure, measure, method, or standard established under section 6(a)(1). 5.Eligible uses (a)In generalAmounts in the Fund may be allocated by the Foundation to support programs and activities intended to protect, conserve, and restore ocean and coastal resources and coastal infrastructure, including baseline scientific research, ocean observing, and other programs and activities carried out in coordination with Federal and State departments or agencies, including the following:
 (1)Ocean, coastal, and Great Lakes restoration and protection, including efforts to address potential impacts of sea level change, changes in ocean chemistry, and changes in ocean temperature.
 (2)Restoration, protection, or maintenance of living ocean, coastal, and Great Lakes resources and their habitats.
 (3)Planning for and managing coastal development to enhance ecosystem integrity or minimize impacts from sea level change and coastal erosion.
 (4)Analyses of current and anticipated impacts of ocean acidification and potential responses. (5)Projects to address management issues which are regional or interstate in scope.
 (6)Efforts that contribute to the understanding of ecological, economic, and societal threats faced by changes to the oceans, coasts, and Great Lakes.
 (7)Efforts to better understand the processes that govern the fate and transport of petroleum hydrocarbons released into the marine environment from natural and anthropogenic sources, including spills and spill response and preparedness technologies.
 (8)Efforts to preserve, protect, and expand coastal access for persons engaged in water-dependent commercial activities including commercial fishing, recreational fishing businesses, aquaculture, boatbuilding, or other water-dependent coastal-related businesses.
 (9)Efforts to assist coastal States in strengthening, stabilizing, hardening, elevating, relocating, or otherwise enhancing the resiliency of bridges, roads, pedestrian walkways, and bicycle transportation facilities, and associated infrastructure, that are already subject to or face increased future risks of coastal flooding, coastal erosion, or sea level change.
 (10)Acquiring property or interests in property if— (A)the area is located within a coastal shoreline county or adjacent county;
 (B)the funds made available under this subtitle are used to acquire land or interest in land by purchase, exchange, or donation from a willing seller;
 (C)the Governor of the State in which the property or interests in property are acquired approves of the acquisition; and
 (D)such property or interest is acquired in a manner that will ensure such property or interest will be administered to support the purposes of this Act.
 (11)Protection and relocation of critical coastal public infrastructure affected by erosion or sea level change.
 (b)Matching requirementAn amount from the Fund may not be allocated to fund a project or activity described in paragraph (10) or (11) of subsection (a) unless non-Federal contributions in an amount equal to 30 percent or more of the cost of such project or activity is made available to carry out such project or activity.
 (c)Prohibition on use of funds for litigationNo funds made available under this Act may be used to fund litigation over any matter. 6.Grants (a)Administration of grants (1)In generalNot later than 90 days after funds are deposited into the Fund and made available to the Foundation for administrative purposes, the Foundation shall establish the following:
 (A)Application and review procedures for the awarding of grants under this section, including requirements ensuring that any amounts awarded under such subsections may only be used for an eligible use described under section 5.
 (B)Selection procedures and criteria for the awarding of grants under this section that— (i)require consultation with the Secretary and the Secretary of the Interior; and
 (ii)prioritize projects where non-Federal partners have committed to share the cost of the project. (C)Eligibility criteria for awarding grants—
 (i)under subsection (b) to coastal States; and (ii)under subsection (c) to entities including States, Indian tribes, regional bodies, associations, non-governmental organizations, and academic institutions.
 (D)Performance accountability and monitoring measures for programs and activities funded by a grant awarded under subsection (b) or (c).
 (E)Procedures and methods to ensure accurate accounting and appropriate administration of grants awarded under this section, including standards of recordkeeping.
 (F)Procedures to carry out audits of the Fund as necessary, but not less frequently than once every 5 years.
 (G)Procedures to carry out audits of the recipients of grants under this section. (H)Procedures to make publicly available on the Internet a list of all projects funded by the Fund, that includes at a minimum the grant recipient, grant amount, project description, and project status.
					(2)Approval
 The Foundation shall submit to the Secretary for approval each procedure, measure, method, and standard established under paragraph (1).
				(b)Grants to coastal States
 (1)In generalSubject to paragraph (3), the Foundation shall award grants of amounts allocated under section 4(e)(2)(A) to eligible coastal States that have a coastal management program approved under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), based on the following formula:
 (A)Fifty percent of the funds are allocated equally among such coastal States. (B)Twenty-five percent of the funds are allocated on the basis of the ratio of tidal shoreline miles in a coastal State to the tidal shoreline miles of all coastal States.
 (C)Twenty-five percent of the funds are allocated on the basis of the ratio of population density of the coastal shoreline counties of a coastal State to the population density of all coastal shoreline counties.
 (2)Eligible coastal State definedIn this subsection, the term eligible coastal State means— (A)a coastal State that has a coastal management program approved under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.); or
 (B)during the period beginning on the date of the enactment of this Act and ending on December 31, 2018, a coastal State that had, during the period beginning January 1, 2008, and ending on the date of the enactment of this Act, a coastal management program approved under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
 (3)Maximum allocation to StatesNotwithstanding paragraph (1), not more than 10 percent of the total funds distributed under this subsection may be allocated to any single State. Any amount exceeding this limit shall be redistributed among the remaining eligible coastal States according to the formula established under paragraph (1).
				(4)Maximum allocation to certain geographic areas
 (A)In generalNotwithstanding paragraph (1), each geographic area described in subparagraph (B) may not receive more than 1 percent of the total funds distributed under this subsection. Any amount exceeding this limit shall be redistributed among the remaining eligible coastal States according to the formula established under paragraph (1).
 (B)Geographic areas describedThe geographic areas described in this subparagraph are the following: (i)American Samoa.
 (ii)The Commonwealth of the Northern Mariana Islands. (iii)Guam.
 (iv)Puerto Rico. (v)The Virgin Islands.
						(5)Requirement to submit plans
 (A)In generalTo be eligible to receive a grant under this subsection, a coastal State shall submit to the Secretary, and the Secretary shall review for approval, a 5-year plan, which shall include the following:
 (i)Criteria to determine eligibility for entities which may receive grants under this subsection. (ii)A description of the competitive process the coastal State will use in allocating funds received from the Fund, except in the case of allocating funds under paragraph (7), which shall include—
 (I)a description of the relative roles in the State competitive process of the State coastal zone management program approved under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) and any State Sea Grant Program; and
 (II)a demonstration that such competitive process is consistent with the application and review procedures established by the Foundation under subsection (a)(1).
 (iii)A process to certify that the project or program and the awarding of a contract for the expenditure of amounts received under this paragraph are consistent with the standard procurement rules and regulations governing a comparable project or program in that State, including all applicable competitive bidding and audit requirements.
 (iv)Procedures to make publicly available on the Internet a list. (B)UpdatesAs a condition of receiving a grant under this subsection, a coastal State shall submit to the Secretary, not less frequently than once every 5 years, an update to the plan submitted by the coastal State under subparagraph (A) for the 5-year period immediately following the most recent submittal under this paragraph.
 (6)Opportunity for public commentIn determining whether to approve a plan or an update to a plan described in subparagraph (A) or (B) of paragraph (5), the Secretary shall provide the opportunity for, and take into consideration, public input and comment on the plan.
 (7)Indian tribesAs a condition on receipt of a grant under this subsection, a State that receives a grant under this subsection shall ensure that Indian tribes in the State are eligible to participate in the competitive process described in the State’s plan under paragraph (5)(A)(ii).
				(c)National grants for oceans, coasts, and Great Lakes
 (1)In generalThe Foundation may use amounts allocated under section 4(e)(2)(B) to award grants according to the procedures established in subsection (a) to support activities consistent with section 5.
				(2)Advisory panel
 (A)In generalThe Foundation shall establish an advisory panel to conduct reviews of applications for grants under paragraph (1) and the Foundation shall consider the recommendations of the advisory panel with respect to such applications.
 (B)MembershipThe advisory panel established under subparagraph (A) shall include persons representing— (i)dependent industries;
 (ii)geographic regions; (iii)nonprofit organizations; and
 (iv)academic institutions. 7.Annual report (a)Requirement for annual reportSubject to subsection (c), beginning with fiscal year 2017, not later than 60 days after the end of each fiscal year, the Foundation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on the operation of the Fund during that fiscal year.
 (b)ContentEach annual report submitted under subsection (a) for a fiscal year shall include— (1)a full and complete statement of the receipts, including the source of all receipts, expenditures, and investments of the Fund;
 (2)a statement of the amounts deposited in the Fund and the balance remaining in the Fund at the end of the fiscal year; and
 (3)a description of the expenditures made from the Fund for the fiscal year, including the purpose of the expenditures.
 (c)Exception for certain yearsFor any fiscal year in which the amount described in section 4(e)(3)(B) is less than $100,000,000, the Foundation, in consultation with the Secretary, may elect not to submit an annual report under this section for such fiscal year.
			8.Funding
			(a)Outer
 continental shelf lease revenueSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:
				
					(q)Deposits in the
				National Oceans and Coastal Security Fund
						(1)In
 generalBeginning with the first fiscal year beginning after the date of the enactment of the National Oceans and Coastal Security Act, the Secretary shall deposit 12.5 percent of the revenue paid to the United States under this section in the National Oceans and Coastal Security Fund established pursuant to section 4 of that Act.
						(2)Fines collected
				for violations of Federal law
							(A)In
 generalBeginning with the first fiscal year beginning after the date of the enactment of the National Oceans and Coastal Security Act, the President shall ensure that 10 percent of the civil penalties paid to the United States for a violation of a law set out under subparagraph (B) or for a violation of any requirement or prohibition of any rule, order, or permit promulgated, issued, or approved under such a law that occurs on the outer Continental Shelf are deposited in the National Oceans and Coastal Security Fund.
 (B)LawsThe laws set out under this subparagraph are the following:
 (i)The Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) other than penalties provided for under section 311 of such Act (33 U.S.C. 1321).
 (ii)The Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
 (iii)Chapter 601 of title 49, United States Code.
 (iv)The Act of March 3, 1899 (30 Stat. 1151, chapter 425; 33 U.S.C. 401 et seq.)..